Citation Nr: 1816186	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  12-07 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a skin disability, manifested as bumps and rashes of the back.

2.  Entitlement to service connection for allergies.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

C. Casey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1983 to April 1990.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in June 2013.  A transcript of the hearing is associated with the electronic claims file.

The Board remanded the issues on appeal for additional development in March 2015 and August 2016.  The requested examinations and opinions having been obtained, the directives have been substantially complied with and the matter again is before the Board.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Veteran has also filed a notice of disagreement for entitlement to service connection for diabetes, a shaving disorder, and a stress disorder (manic depression), and for increased ratings for service-connected hypertension, and warts and scars on the bilateral hands.  These claims are pending action before the RO and not currently before the Board.






FINDINGS OF FACT

1.  The Veteran withdrew his appeal for service connection for allergies in a November 2016 written submission, prior to the promulgation of a decision in the appeal.

2.  The Veteran's skin disability, manifested as bumps and rashes of the back, was not evident during service or until many years thereafter and is not shown to have been caused by any in-service event, including exposure to diesel fuel, oil, and various chemicals and cleaning solutions.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal by the Veteran regarding service connection for allergies are met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria to establish service connection for a skin disability, manifested by bumps and rashes of the back, are not met.  38 U.S.C. §§ 1110, 1112, 1116, 5107 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  A written notice of withdrawal is required, except when appeals are withdrawn on the record at a hearing.  38 C.F.R. § 20.204(b)(1).

In a November 2016 written submission, the Veteran explicitly indicated that he wished to withdraw and dismiss from appellate review his pending claim regarding service connection for allergies.  As a result, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to this issue, and it is dismissed.

Service Connection for a Skin Disability 
Manifested by Bumps and Rashes on the Back

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be established for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d at 1372.

The Board has reviewed all of the evidence in the Veteran's claim file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran asserted during his June 2013 hearing that his skin disability was caused by exposure to various fluids while working as a mechanic in service, including different types of gasoline.  The Veteran testified that the coveralls he used in service would become saturated with diesel fuel, oil, and various chemicals and cleaning solutions.  

In service, there is no evidence of bumps or rashes on the back.  Service treatment records (STRs) do show treatment for pseudofolliculitis barbae (shaving bumps), but do not show treatment for bumps or rashes on the back.  At an enlistment examination in August 1983, no skin condition was noted.  An examination at separation in February 1990 was also silent for any skin condition, and the Veteran did not report any skin diseases on his Report of Medical History. 

Post service, the Veteran first reported this skin condition to VA treatment providers in September 2009.  Treatment records noted scattered itchy patches on the skin of the arms and left thigh.  The condition was diagnosed as either eczema or tinea secondary to hypertension, and treated with hetoconazole and triamcinolone.  Thus, the first element of a current disability has been met.  

Turning to the second element of service connection, the Veteran has stated that, during service, his skin was exposed to diesel fuel, oil, and various chemicals and cleaning solutions.  The Veteran's service personnel records indicate that he served as a wheel vehicle repairer and completed an 11 week course in wheel vehicle repair.  The Veteran's testimony is consistent with his military occupational specialty of wheel vehicle repairer.  The Board, therefore, finds that the second element of service connection has been met.

Notwithstanding the establishment of an in-service occurrence, the third element, a causal connection between the Veteran's exposure to chemicals while in service and the Veteran's present skin disability, must be established.  In March 2015, the Board remanded this matter because the existing VA dermatological treatment records did not specifically address whether the Veteran's bumps and rashes of the back were a result of service.

Pursuant to the March 2015 Board remand, the Veteran was provided with a VA examination in September 2015.  After an in-person examination of the Veteran, the VA examiner diagnosed the skin condition as eczema.  The examiner stated that the eczema was less likely than not related to his service, as eczema was not diagnosed in service, and was not diagnosed after service until 2009.

However, the September 2015 examiner did not address the Veteran's statements concerning exposure to chemicals and gasoline while working on trucks and other vehicles in service.  In August 2016, the Board remanded the claim for an addendum opinion addressing whether the Veteran's skin disability is causally related to exposure to gasoline and other fluids.  Dalton v. Peake, 21 Vet. App. 23 (2007).

Pursuant to the August 2016 Board remand, an addendum opinion was provided from the same examiner in November 2016.  The examiner considered the Veteran's medical history, the results of the September 2015 examination, and the Veteran's statements that his skin disability was caused by exposure to chemicals and gasoline as part of his duties as a mechanic in service.  The examiner found that the workplace exposure and eczema relationship that the Veteran described could be considered to be a case of occupational contact dermatitis.  He reasoned that, while occupational contact dermatitis is common for mechanics, this condition is resolved after avoiding the offending agent and would not cause a persistent chronic skin condition.  The examiner cited medical literature and explained that there are two different types of occupational contact dermatitis, irritant contact dermatitis and allergic contact dermatitis.  In either case, full restoration of the epidermal barrier will occur four to five weeks after visible healing of the skin lesions.  Therefore, occupational exposure to chemicals would not cause the Veteran's current chronic skin condition, which manifested many years after service.

The Board finds the November 2016 medical opinion to have a clear and definitive conclusion and adequate reasons and bases to bolster the conclusion.  The examiner considered the Veteran's current skin disability, the Veteran's lay statements regarding the disability, and the Veteran's medical history of record.  Therefore, the Board finds this examination to be highly probative in nature.

The Board recognizes the Veteran's contention that in-service exposure to chemicals resulted in his current skin disability.  Although lay persons are competent to provide opinions on some medical issues, the specific issue of determining the etiology of the Veteran's skin disability falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  In this regard, while the Veteran can competently report his symptoms, any opinion regarding whether the Veteran's currently diagnosed foot disability is related to his service requires medical expertise that the Veteran has not demonstrated.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As such, the Board assigns no probative weight to the Veteran's assertions that his skin disability is related to his military service.

In weighing the complete evidence of record, the Board finds that the competent and probative evidence of record does not establish a nexus between the current skin disability and the Veteran's period of service.  Therefore, all the elements for service connection have not been met.  Accordingly, service connection for a skin disability, manifested by bumps and rashes of the back, is not warranted.


ORDER

The appeal for service connection for allergies is dismissed.

Entitlement to service connection for a skin disability is denied.



____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


